Citation Nr: 1507872	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, close intertrochanteric fracture of the left femoral neck, with open reduction and internal fixation, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for left foot plantar fasciitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2000, May 2010, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the September 2000 rating decision, the RO continued a 30 percent disability rating for residuals, close intertrochanteric fracture of the left femoral neck, with open reduction and internal fixation.  In the May 2010 rating decision, the RO, in relevant part, declined to reopen the claim of entitlement to service connection for a right knee disability.  In the June 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for left foot plantar fasciitis.

Although the RO has readjudicated the issue of entitlement to a higher disability rating for the service-connected hip disability multiple times since the September 2000 rating decision, the record reveals that in February 2001, the Veteran filed a timely substantive appeal with respect to this issue following issuance of a January 2001 statement of the case.  Thus, the claim has been properly on appeal before the Board since that time.

The Veteran testified at a hearing before the undersigned in March 2013.  A transcript is of record. 

The issues of entitlement to a higher disability rating for the service-connected left hip disability, and entitlement to service connection for a right knee disability and left foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a kidney disorder, including as secondary to the service-connected left hip disability, was raised at the Board hearing.  These issues have not been adjudicated by the AOJ, therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The RO is currently developing the Veteran's claim for service connection for a psychiatric disability to include PTSD and associated substance abuse.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied entitlement to service connection for a right knee disability.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  Evidence received since the July 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a right knee disability. 


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the July 2004 rating decision is new and material; and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In a July 2004 rating decision, the RO denied entitlement to service connection for a right knee condition.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to the claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  The July 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the July 2004 rating decision, evidence relevant to the right knee condition claim largely consisted of the Veteran's service treatment records (STRs) and VA treatment records dated through June 2003.

Relevant evidence obtained since the July 2004 rating decision includes additional VA treatment records dated through October 2012, revealing ongoing problems with right knee pain, findings of arthritis, and need for physical therapy; and the March 2013 Board hearing transcript , containing the Veteran's credible testimony that his right knee pain had increased in severity together with his service-connected left hip disability, and the contention that the right knee disability was caused or aggravated by the service-connected hip disability.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a right knee disability.  See Shade, supra.  The new evidence provides additional evidence that the Veteran's right knee disability may be secondarily related to his service-connected left hip disability, and contains evidence of ongoing and increasing right knee disability.  Thus, the new evidence is new and material and the claim of entitlement to service connection for a right knee disability is reopened.


ORDER

The claim of entitlement to service connection for a right knee disability is reopened, and to this extent, the claim is granted.


REMAND

The finding of new and material evidence to reopen the right knee claim entitles the Veteran to a new VA examination.  Shade v. Shinseki.

In a June 2010 opinion, a VA examiner concluded that the Veteran's left foot plantar fasciitis was less likely than not secondary to his left hip disability.  The examiner did not clearly opine as to whether the plantar fasciitis was at least as likely as not aggravated by the service-connected left hip disability.  Cf. 38 C.F.R. § 3.310(b) (2014).

In the report of a June 2012 VA examination for the Veteran's service-connected left hip disability, the examiner noted that the Veteran had flare-ups of left disability, she further noted functional loss or impairment as a result of incoordination, and pain.  Further evidence of flare-ups of the hip disability is found in other treatment records and lay reports.  The examiner did not, however, provide an opinion as to the degree of additional limitation of hip motion due to such incoordination or pain, including during flare-ups.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December June 2012 VA examination is, therefore, inadequate.

The record reflects that the Veteran is in receipt of vocational rehabilitation benefits as a result of the service-connected left hip disability.  The vocational rehabilitation file is relevant to the increased rating claim, but has not been associated with the claims folder.

The Veteran testified as to receiving ongoing VA treatment for his claimed disabilities.  Treatment records dated since October 2012, however, have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation file with the claims folder.  

2.  Obtain VA treatment records for the disabilities at issue in this appeal dated since October 2012.

3.  Then schedule the Veteran for a VA examination of his left hip and right knee.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

With respect to the left hip disability, the examiner should:

A)  Report the ranges of the Veteran's left thigh motion in degrees.

B)  Determine whether the left hip disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the left hip, and if so, the angle of such ankylosis.

D)  Determine whether the Veteran has a flail hip joint or any limitation of hip abduction, adduction, or rotation, and if so, the degree of any such limitation.

E)  Describe all current impairment of the left femur.  

F)  Describe the severity of any associated neurological manifestations.  The approximate date of onset with accompanying severity of such manifestations should be noted.

With respect to the right knee, the examiner should:

A)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability present since 2009, had its onset during active service or is otherwise the result of an in-service disease or injury.

C)  Also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) a right knee disability is proximately due to or the result of (caused by) the service-connected left hip disability.  

D)  If not, proximately caused by the left hip disability, provide an opinion as to whether the right knee disability is at least as likely as not (50 percent or greater probability) aggravated (permanently made worse) by the service-connected left hip disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of the right knee disability prior to aggravation.

In providing these opinions, the examiner should specifically address evidence of left leg lengthy discrepancy.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  Schedule the Veteran for a VA examination of his left foot.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the plantar fasciitis had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the plantar fasciitis is proximately due to or the result of (caused by) the service-connected left hip disability or the right knee disability.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the plantar fasciitis is aggravated (permanently made worse) by the service-connected left hip disability or the right knee disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of the plantar fasciitis prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should specifically address the January 2010 VA podiatry repot wherein the clinician stated that the Veteran's hip condition could be contributing to gait alteration which could affect his feet and cause residual discomfort, and evidence of left leg length discrepancy.  

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


